
	

114 SRES 632 IS: Supporting a transition to 100 percent clean, renewable energy to help consumers, support the economy and national security of the United States, and avoid the worst impacts of climate change.
U.S. Senate
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 632
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2016
			Mr. Markey (for himself, Mr. Merkley, Mr. Cardin, Mr. Schatz, Mr. Sanders, Ms. Hirono, Mr. Franken, and Ms. Warren) submitted the following resolution; which was referred to the Committee on Energy and Natural Resources
		
		RESOLUTION
		Supporting a transition to 100 percent clean, renewable energy to help consumers, support the
			 economy and national security of the United States, and avoid the worst
			 impacts of climate change.
	
	
 Whereas, in December 2016, nearly 200 nations that are parties to the United Nations Framework Convention on Climate Change adopted an historic international agreement to undertake ambitious efforts to combat climate change;
 Whereas transitioning to clean energy will help reduce carbon pollution in the United States, and combat climate change;
 Whereas transitioning to clean energy will help the United States meet its international commitments to reduce greenhouse gas emissions;
 Whereas transitioning to a clean energy economy will create millions of well-paying jobs in the United States, save consumers in the United States money, and boost economic growth;
 Whereas low-income communities, communities of color, and indigenous people in the United States are inordinately exposed to pollution from fossil fuels;
 Whereas distributed renewable energy and energy efficiency can provide access to local jobs in cities in the United States while cleaning up neighborhoods;
 Whereas, in 2005, the United States had fewer than 10,000 megawatts of installed wind and solar electric generating capacity;
 Whereas, in 2016, the United States has more than 100,000 megawatts of installed wind and solar electric generating capacity;
 Whereas, in 2016, the United States is projected to add more electric generating capacity from solar and wind than from any other source;
 Whereas, by the end of 2016, there are projected to be— (1)310,000 individuals in the United States employed in the solar industry; and
 (2)88,000 individuals in the United States employed in the wind industry; Whereas, by 2020, there are projected to be nearly 600,000 individuals in the United States employed in the wind and solar industries;
 Whereas more than ½ of all new electricity capacity added in the world in 2015 was renewable; and Whereas according to the National Renewable Energy Laboratory, the United States has the technical potential to generate more than 100 times the quantity of electricity it consumes each year as of 2016 solely from wind, solar, and other renewable resources: Now, therefore, be it
		
	
 That the Senate— (1)supports a national goal of phasing out fossil fuel emissions and, by 2050, generating 100 percent of the electricity consumed in the United States from clean energy resources, such as solar, wind, geothermal, and other renewable resources; and
 (2)supports policies to achieve that goal that will— (A)create jobs for all individuals, especially in communities with high rates of unemployment or underemployment, and build a sustainable economy; and
 (B)ensure universal access to clean energy for all homes and businesses in the United States, including for moderate- and low-income families.
				
